FILED
                            NOT FOR PUBLICATION
                                                                            JAN 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BERTHA SONIA CASTILLON-                          No. 13-70156
CAMPOSANO,
                                                 Agency No. A072-810-969
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 6, 2016**
                             San Francisco, California

Before: KOZINSKI, NOONAN, and O’SCANNLAIN, Circuit Judges.

      Petitioner Bertha Castillon-Camposano seeks review of a final deportation

order entered by the Board of Immigration Appeals (BIA). Petitioner argues that




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
she did not “engage in terrorist activity” within the meaning of 8 U.S.C.

§ 1182(a)(3)(B) because she provided assistance while under duress.

      We cannot reach Petitioner’s argument because we cannot grant her

effective relief. The BIA held that Petitioner failed to meet her evidentiary burden

for many of the statutory eligibility requirements for voluntary departure, including

continuous physical presence in the United States, good moral character, means to

depart the United States, and intent to depart the United States. See 8 U.S.C.

§ 1229c(b)(1). This court lacks jurisdiction to review that factual finding. See 8

U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i); Corro-Barragan v. Holder, 718 F.3d 1174,

1176–77 (9th Cir. 2013). Thus, regardless of how we would resolve the duress

issue, Petitioner would remain ineligible for voluntary departure.

      DISMISSED.




                                          2